Exhibit 10.4

I-MANY, INC.

Non-Qualified Stock Option Agreement

Granted Under the 2008 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by I-many, Inc., a Delaware corporation (the
“Company”), on                     , 2008 (the “Grant Date”) to [PARTICIPANT]
(the “Participant”) of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2008 Stock Incentive Plan (the “Plan”), a
total of                      shares (the “Shares”) of common stock, $.0001 par
value per share, of the Company (“Common Stock”) at $             per share.
Unless earlier terminated, this option shall expire on                     ,
201     (the “Final Exercise Date”).

The option evidenced by this agreement is not intended to qualify as an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) in installments for not more than
the number of shares set forth opposite such applicable date:

 

June 1, 2007[example]

   25% of the Shares

September 1, 2007

   an additional 6.25% of the Shares

December 1, 2007

   an additional 6.25% of the Shares

March 1, 2008

   an additional 6.25% of the Shares

June 1, 2008

   an additional 6.25% of the Shares

September 1, 2008

   an additional 6.25% of the Shares

December 1, 2008

   an additional 6.25% of the Shares

March 1, 2009

   an additional 6.25% of the Shares

June 1, 2009

   an additional 6.25% of the Shares

September 1, 2009

   an additional 6.25% of the Shares

December 1, 2009

   an additional 6.25% of the Shares

March 1, 2010

   an additional 6.25% of the Shares

June 1, 2010

   an additional 6.25% of the Shares

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement and payment in full. The Participant may make
payment in the following manners:

(1) in cash or by check, payable to the order of the Company;

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
or

(3) by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date). Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant by the Participant, provided that
this option shall not be exercisable after the Final Exercise Date.

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other

 

2



--------------------------------------------------------------------------------

similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

  I-MANY, INC. Dated:                            By:  

 

  Name:   Kevin M. Harris   Title:   Chief Financial Officer

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2008 Stock Incentive Plan.

 

3



--------------------------------------------------------------------------------

PARTICIPANT:

 

[PARTICIPANT]

Address:

 

 

 

 

 

 

4